Citation Nr: 0117283	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  97-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
right carpal tunnel syndrome (CTS), currently evaluated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had verified periods of active service from 
November 1971 to February 1976, May 1976 to May 1982 and from 
April 1987 to April 1994 with total active service of 20 
years and 29 days.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO.  

The Board remanded the case for additional development of the 
record in February 1999.  

Thereafter, in a March 2000 decision, the RO increased the 
rating for the veteran's service-connected right carpal 
tunnel syndrome to 30 percent, effective on October 4, 1996.  





FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of these issues on appeal has been obtained.  

2.  The veteran's right CTS is shown to be manifested by 
neurological disability including: diminished electrical 
potential of the median nerve, complaints of some numbness 
around the middle three fingers with associated tingling, 
some pain in the wrist down the outside or dorsum surface of 
the right hand toward the fourth finger, and some degree of 
weakness of the right hand; but with no deformity of the 
right hand, a firm handshake without tenderness, minimal 
tenderness to deep palpation of the wrist (reported to be 
"not severe"), no swelling, and normal range of motion with 
pain at extremes of ulnar deviation and with repetitive use.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 30 percent for the service-connected right CTS have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.7, 4.124a including 
Diagnostic Code 8515 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  In 
November of 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, with regard to the claim for a higher rating for the 
service-connected right CTS, the Board finds that VA has 
fulfilled the duty to assist.  The Board is satisfied that 
all relevant evidence has been obtained regarding this claim 
and that the veteran has been properly advised of the 
evidence needed to support the claim.  No other outstanding 
medical treatment records have been identified.  

Furthermore, the Board notes that the veteran was provided VA 
examinations regarding his service-connected disorder, that 
these examinations fully reflected the severity of that 
service-connected disorder, and that the examination reports 
contained medical findings that were responsive to the 
Board's requests for development in the February 2000 Remand.  

Thus, no further assistance to the veteran is required to 
comply with the newly amended 38 U.S.C.A. § 5107.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's claims for 
increased ratings.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, supra,  the Board has reviewed the service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disability.  


Facts

A careful review of the record shows that the veteran was 
diagnosed with right CTS with no evidence of significant 
impairment on a September 1994 VA examination shortly after 
separation from service.  

By way of a December 1996 decision, the RO evaluated the 
veteran's right CTS as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a including Diagnostic Code 
8515 (for paralysis of the median nerve).  

During his March 1997 hearing at the RO, the veteran reported 
having symptoms including pain in the wrist with tingling and 
numbness in the right fingers.  

The veteran was afforded VA examinations of his peripheral 
nerves and hands in April 1997.  The examination of the hands 
revealed no obvious anatomical defects.  The veteran had full 
range of motion of all fingers, and strength was equal and 
completely within normal limits.  The examining physician 
noted that a diagnosis of right carpal tunnel syndrome could 
not definitely be made.  

An examination of the peripheral nerves was also noted to be 
within normal limits except for a hypoactive-to-absent left 
triceps reflex.  The final impression based on the 
examination of the veteran's peripheral nerves was that of 
history of bilateral hand pain associated with typing.  

A March 1998 letter from the United States Postal Service 
indicated that the veteran had been examined and found to be 
medically unable to perform the essential functions of a 
Distribution and Window Clerk.  According to the letter, the 
veteran's degenerative disk disease of the cervical spine, 
his bilateral CTS, and his lumbosacral strain with bulging 
disc compromised his ability to perform heavy lifting and the 
use of fingers and hands.  

In February 1999, the Board remanded the veteran's case for 
additional development to include obtaining additional 
medical records and providing the veteran another VA 
examination to evaluate the severity of the service-connected 
disability.  

Pursuant to the Remand, the veteran was sent a March 1999 
letter requesting assistance in obtaining copies of any 
additional medical records showing evidence pertinent to the 
claim, including that which was used by the U.S. Postal 
Service in forming their decision prior to the March 1998 
letter.  

In response to a request for records, the veteran only 
indicated that all of his records regarding treatment for 
right CTS were at the VA medical center and dated from April 
1997 to the present.  

No medical record or report was ever submitted from the U.S. 
Postal Service.  The records submitted from the VA medical 
facility dating from April 1997 to March 1999 did not address 
treatment for right CTS.  

On the June 1999 VA examination of the joints, the veteran 
reported that his symptoms included those of some numbness 
and tingling, some pain and some degree of weakness in the 
right hand.  It was noted that the veteran gave up typing 
some time ago because it seemed to increase his discomfort.  

On physical examination, it was reported that the veteran's 
right hand was slightly larger than the left.  He had no 
external deformity of the right hand.  He was muscular and 
had a firm handshake without tenderness.  Palpation of the 
right hand at rest disclosed minimal tenderness to deep 
palpation of the dorsal surface of the wrist immediately 
between the mid area and lateral area of the wrist.  

The VA examiner indicated that this was not severe.  There 
was no swelling or increased heat.  The veteran experienced 
pain on extreme extension on the left wrist; however, his 
range of motion was found to be normal.  He had 70 degrees of 
dorsiflexion; 80 degrees of palmar flexion; 20 degrees of 
radial deviation; 30 degrees of ulnar deviation.  Pain was 
noted when the veteran extended his wrist to the maximum, and 
when he engaged in maximum stretching of the wrist toward 
ulnar deviation rather than splinting with radial deviation.  

The VA examiner reported that the veteran could not discern 
objects and expressed a thick feeling of the palms of the 
third, fourth and fifth fingers.  Numbness was evidently 
reproduced and became exaggerated in the fingers when the 
veteran held the claims file up with the right wrist 
extended, grasped between the finger and thumb.  It was noted 
that he retained a strong grasp between the right thumb and 
right forefinger.  

The VA examiner concluded that the veteran did have some pain 
on movement of his right wrist, that pain and weakness were 
reproduced by the repetitive, rather minor, effort tested 
during the examination, and that the veteran remained well 
coordinated.  The final diagnosis was that of CTS, right 
wrist, symptomatic.  

Based on this examination and the veteran's history, the RO 
evaluated the veteran's service-connected right CTS as 30 
percent disabling in a March 2000 decision. 


Analysis

The veteran currently has a 30 percent rating for the 
neurological disability due to CTS under 38 U.S.C.A. § 4.124a 
including Diagnostic Code 8515 (for paralysis of the median 
nerve).  

Diagnostic Code 8515 provides for a 10 percent disability 
rating for mild, incomplete paralysis of the median nerve.  
Moderate incomplete paralysis of the median nerve of the 
minor arm warrants a 30 percent disability rating, and severe 
incomplete paralysis of the median nerve of that arm warrants 
a 50 percent rating.  Higher ratings are possible for 
complete paralysis of the median nerve.  

Upon review of the veteran's current CTS symptomatology, the 
Board notes that the 1999 VA examination reports indicated 
that the neurological disability due to CTS consists 
essentially of complaints of numbness and tingling in three 
fingers, some weakness in the hand and some pain in the 
wrist.  While this clearly indicates some neuropathy, it does 
not appear to be more than moderate in severity.  The 
examiner specifically reported that the veteran's pain was 
not severe.  Additionally, it was noted that the veteran had 
no deformity of the right hand, a firm handshake without 
tenderness, minimal tenderness to deep palpation of the 
wrist, no swelling, and normal range of motion with pain only 
at extremes of motion and with repetitive use.  

Since the most recent VA examinations showed evidence of no 
more than moderate incomplete neuropathy, a rating in excess 
of 30 percent under Diagnostic Code 8515 is not for 
application in this case.  

The preponderance of the evidence shows that the impairment 
from the service-connected right wrist CTS is no more than 30 
percent disabling.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for increase must be denied.  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board has considered the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), wherein it was held that ratings based upon 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and that the effects of pain and other 
symptoms on use and flare-ups must be taken into account in 
rating the disability.  In this regard, while the latest VA 
examinations revealed pain with repetitive use and normal 
range of motion except for complaints of pain limiting the 
veteran's reported range of motion only on ulnar deviation to 
30 degrees (where 45 degrees is full, 38 C.F.R. § 4.71a, 
plate I), the Board concludes that, even with the reduced 
degree of range of motion produced by the disorder, the 
veteran has not met the criteria for a higher rating.  

Though somewhat limited, the right wrist range of motion on 
ulnar deviation exhibited by the veteran during his June 1999 
examination far exceeds the degree of motion that would 
warrant even a 10 percent rating under the provisions for 
limitation of motion.  There is no indication that the 
veteran currently has right wrist pain that causes functional 
loss of motion of the wrist in excess of that which has 
already been contemplated in the assigned evaluation.  

No other disability of the right wrist is shown, and the 
current disorder is not shown to warrant consideration under 
any other Diagnostic Codes.  



ORDER

An increased rating, above 30 percent, for the veteran's 
service-connected right CTS is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

